In The

                                Court of Appeals
                     Ninth District of Texas at Beaumont
                              ___________________
                               NO. 09-14-00299-CR
                              ___________________

                    KYLE STEPHAN ANTOINE, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                    On Appeal from the 253rd District Court
                           Liberty County, Texas
                          Trial Cause No. CR30348
__________________________________________________________________
                           MEMORANDUM OPINION

      A jury found appellant Kyle Stephan Antoine guilty of burglary of a

habitation with intent to commit sexual assault and assessed punishment at ninety-

nine years imprisonment with the Texas Department of Criminal Justice’s

Institutional Division. Antoine filed a timely notice of appeal.

      Antoine’s appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel’s brief presents his professional evaluation of the record and concludes

                                          1
there are no arguable grounds to be advanced in this appeal. Counsel provided

Antoine with a copy of this brief. We granted an extension of time for Antoine to

file a pro se brief. Antoine filed a pro se brief raising a number of issues on appeal.

      The appellate court need not address the merits of issues raised in Anders

briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). In these circumstances, we “may determine that the appeal is wholly

frivolous and issue an opinion explaining that [the appellate court] has reviewed

the record and finds no reversible error. Or, [we] may determine that arguable

grounds for appeal exist and remand the cause to the trial court so that new counsel

may be appointed to brief the issues.” Id. (citations omitted).

      We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with Antoine’s appellate counsel that no arguable issues

support an appeal. See id. Therefore, we find it unnecessary to order appointment

of new counsel to re-brief Antoine’s appeal. See id.; compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.1

      AFFIRMED.




      1
        Antoine may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                           2
                                     _____________________________
                                            CHARLES KREGER
                                                   Justice


Submitted on April 13, 2015
Opinion Delivered May 27, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3